Exhibit 10.1

 

FIRST AMENDMENT

TO THE

WEST SUBURBAN BANCORP, INC.

 

DIRECTORS AND SENIOR MANAGEMENT DEFERRED COMPENSATION PLAN

 

WHEREAS, the Company sponsors a non-qualified deferred compensation plan
entitled the Directors and Senior Management Deferred Compensation Plan (the
“Plan”) effective as of January 1, 2005;

 

WHEREAS, pursuant to Section 12.2 of the Plan, the Company may amend the Plan by
action of its Board of Directors; and

 

WHEREAS, the Board finds it to be in the Company’s best interest to amend the
terms of the Plan to provide for a different method of crediting earnings to the
Participants’ accounts;

 

NOW THEREFORE BE IT RESOLVED, that the following Section 1.15a be inserted into
the Plan immediately following Section 1.15:

 

“1.15a    “Crediting Rate” shall mean six percent (6%).

 

FURTHER RESOLVED, that Section 3.8 of the Plan be deleted in its entirety and
replaced with the following:

 

“3.8        Crediting of Account Balances.  In accordance with, and subject to,
the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules.  The
Company shall credit a Participant’s Account Balance with:

 

(a)           the Participants Annual Deferral Amounts, if any; and

 

(b)           interest as follows:

 

(i)            on the last day of each month and immediately prior to the
distribution of any benefits, but only until commencement of benefit
distributions to the Participant or Beneficiary under this Plan, interest shall
be credited on the Participant’s Account Balance at an annual rate equal to the
Crediting Rate, compounded monthly; and

 

(ii)           on the last day of each month during any installment period,
interest shall be credited on the unpaid portion of the Participant’s Account
Balance at an annual rate equal to the Crediting Rate, compounded monthly.

 

--------------------------------------------------------------------------------


 

A Participant’s Account Balance shall at all times be a bookkeeping entry only
and shall not represent any investment made on his or her behalf by the Company
or the Trust; the Participant shall at all times remain an unsecured creditor of
the Company.”

 

--------------------------------------------------------------------------------